In a disciplinary proceeding against an attorney, petitioner moves to confirm the report of a Justice of the Supreme Court, to whom the issues were referred to hear and report. A hearing has been held, and the report thereon has been filed. Respondent was admitted to the Bar by this court in June, 1957. Respondent was employed by one Dorothy Pordyce, an attorney, between January 31, 1964 and May 15, 1964. On May 12, 1963 an accident occurred in which one Anne M. Brydges was injured as the result of the negligence of one John Dair. On December 27, 1963 Mrs. Brydges retained Mrs. Pordyce as her attorney. On January 9, 1964 a purported stipulation of substitution of attorneys was executed, allegedly signed by Mrs. Brydges, Mrs. Pordyce, and respondent, with the signature of Mrs. Brydges acknowledged before respondent’s wife as notary public, in which respondent was substituted as attorney for Mrs. Brydges in place of Mrs. Pordyce. Mrs. Pordyce and Mrs. Brydges testified before the Grievance Committee of the Nassau County Bar Association that the signatures on the stipulation of substitution, which were purportedly theirs, were forgeries. Respondent refused to testify before the Grievance Committee, claiming his constitutional privilege against self-incrimination. Mrs. Pordyce testified at the hearing that the signature on the stipulation was not hers. Respondent, at the hearing, refused to testify again claiming his constitutional privilege. In our opinion, respondent’s refusal to co-operate in the court’s efforts to expose unethical conduct is sufficient to warrant disbarment, even assuming that his refusal to testify *693was based on a bona fide assertion of his privilege against self-incrimination (Matter of Cohen, 9 A D 2d 436, affd. 7 N Y 2d 488, affd. 366 U. S. 117). Motion to confirm the report granted. Respondent is disbarred, effective immediately. Ughetta, Acting P. J., Christ, Brennan, Hill and Benjamin, JJ., concur.